DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… oblateness of the object represents the object shape in the slice as an index …” on pg. 14, line 27+) serves as a glossary (MPEP § 2111.01) for the claim term “oblateness”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 2, 8, 9, and 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation “decides the provisional value of the modulation condition of the directional modulation scan based on the body thickness information” recited in claim 2 does not appear to further limit or include the limitation “if the oblateness is not less than a first predetermined value, decreases a provisional value of the modulation condition in a long axis direction of the object in the predetermined slice” recited in claim 1.
The limitation “calculates the provisional value of the modulation condition for each of a plurality of slices based on the positioning image data” recited in claim 8 does not appear to further limit or include the limitation “if the oblateness is not less than a first predetermined value, decreases a provisional value of the modulation condition in a long axis direction of the object in the predetermined slice” recited in claim 1.
The limitation “calculates [[a]] the provisional value of the modulation condition for each of a plurality of slices based on the body thickness information” recited in claim 14 does not appear to further limit or include the limitation “if the oblateness is not less than a first predetermined value, decreases a provisional value of the modulation condition in a long axis direction of the object in the predetermined slice” recited in claim 1.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 4, 6, 8-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard et al. (US 2003/0095624) in view of Toth (US 5,379,333) and Baba et al. (US 5,949,811).
	In regard to claims 1, 4, and 12, Eberhard et al. disclose an X-ray computed tomography apparatus comprising:
(a) an X-ray detector that detects X-rays emitted by an X-ray tube and transmitted through an object and outputs an electrical signal concerning the detected X-rays e.g., “… each pixel of detector array 16 produces an electronic signal that represents the intensity, after attenuation by object 12, of an x-ray beam impinging on the pixel of detector array 16 … For example, by increasing the tube voltage, … the x-rays become more penetrating and the signal delivered to detector 16 is increased …” in paragraphs 13 and 25);
(b) data acquisition circuitry that amplifies the electrical signal by a variable gain and acquires detection data based on the amplified electrical signal (e.g., “… adjusting 64 at least one parameter of an image acquisition process based on the determined thickness also includes adjusting a data acquisition parameter, such as, but not limited to, adjusting detector 16 gain … electronic gain can be increased to facilitate managing noise in low dose acquisitions. In one embodiment the gain can be adjusted automatically by control mechanism 28 as a function of the compressed thickness and exposure technique …” in paragraphs 28 and 31); and
(c) processing circuitry that decides the gain and a modulation condition of a tube current in a directional modulation scan based on body thickness information of the object (e.g., “… operation of radiation source 14 is governed by a control mechanism 28 of imaging system 10 … adjusting 64 at least one parameter of an image acquisition process based on the determined thickness also includes adjusting a radiation control parameter. In one embodiment, the radiation source voltage, current, or the exposure time can be modified in each view to appropriately manage the dose … gain can be adjusted automatically by control mechanism 28 as a function of the compressed thickness and exposure technique …” in paragraphs 16, 26, and 31), wherein that the modulation condition is a ratio of a tube current value in an AP direction to a tube current value in an LR direction (e.g., “… adjusting 64 at least one parameter of an image acquisition process based on the determined thickness also includes adjusting a radiation control parameter. In one embodiment, the radiation source … current … can ” in paragraphs 26 and 36).
The apparatus of Eberhard et al. lacks an explicit description that the processing circuitry calculates an oblateness associated with an object body thickness of the object in a predetermined slice based on positioning image data, if the oblateness is not less than a first predetermined value, decreases a provisional value of the modulation condition in a long axis direction of the object in the predetermined slice, and if the oblateness is less than the first predetermined value, decreases a provisional value of the gain.  However, “modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see “… acquisition of scout data … modulation index α and phase φ are a function of the patient attenuation ratio and are calculated as follows: if min0(z) > min90(z), then                 
                    α
                    =
                    f
                    
                        
                            
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            90
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                            
                        
                    
                
             φ = 0 if min0(z) < min90(z), then                 
                    α
                    =
                    f
                    
                        
                            
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            90
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                            
                        
                    
                
             φ = π. A table of modulation indices (α) vs attenuation ratios can be generated empirically to produce a small known amount of noise increase in the image (i.e., 5%). As the patient attenuation ratio increases, the image noise decreases, and thus the % modulation can be increased to further decrease patient dose without exceeding the 5% image noise limit. The table is fixed and need be computed only once and is provided as part of the system software …” in the last column 5 paragraph to the last column 6 paragraph of Toth and “… controlling radiation dose of X-rays just after fluoroscopic exposure on the basis of image level of a predetermined area in an X-ray image acquired just before … When the calculated radiation dose exceeds the limit radiation dose of the X-ray apparatus, the radiation dose control means uses a value stored in the limit store means as a radiation dose … the mAs value Q is defined as the product of the tube current of the X-ray tube 1001 and read time of one frame of the television camera 1009 at the time of the X-ray fluoroscopic exposure and is defined as the product of the tube current of the X-ray tube 1001 and ” in Fig. 10A, the eleventh column 5 paragraph, the second column 10 paragraph, the fourth column 14 paragraph, the fourth column 21 paragraph, the first column 22 paragraph, and the seventh column 33 paragraph to the second column 34 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the i.e., oblateness associated with an object body thickness) calculated based on the positioning image data is not less than a first predetermined value, to decrease the mAs (i.e., provisional value of the modulation condition) value in the 0° view (i.e., long axis) direction of Eberhard et al. in order to avoid having the tube current exceed the permissible maximum value.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the gain of Eberhard et al. lower than the permissible maximum (i.e., the provisional) value of the gain, in order to avoid having the gain exceed the permissible maximum value if the oblateness is less than the first predetermined value.
	In regard to claim 2 which is dependent on claim 1 in so far as understood, Eberhard et al. also disclose that the processing circuitry decides the provisional value of the modulation condition of the directional modulation scan based on the body thickness information (e.g., “… adjusting 64 at least one parameter of an image acquisition process based on the determined thickness also includes adjusting a radiation control parameter. In one embodiment, the radiation source … current … can be modified in each view to appropriately manage the dose … an angular range, such as, but not limited to 60 degrees and 90 degrees …” in paragraphs 26 and 36).  The apparatus of Eberhard et al. lacks an explicit description that the processing circuitry decides a setting value of the modulation condition and a setting value of the gain based on the provisional value.  However, “modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see 
    PNG
    media_image1.png
    728
    1599
    media_image1.png
    Greyscale
 and “… When the calculated radiation dose exceeds the limit radiation dose of the X-ray apparatus, the radiation dose control means uses a value stored in the limit store means as a radiation dose … the mAs value Q is defined as the product of the tube current of the X-ray tube 1001 and read time of one frame of the television camera 1009 at the time of the X-ray fluoroscopic exposure and is defined as the product of the tube current of the X-ray tube 1001 and exposing time at the time of the radiographic exposure … saturation monitoring means 2204 reads the setting values 3314 set by the automatic exposure control for fluoroscopy and determines whether all of the tube voltage V, the mAs value Q, the iris area Q, and the gain G are set to the permissible maximum values or not, that is, the fluoroscopic conditions are saturated or not. The maximum value of each of the tube voltage V and the mAs value Q is determined by heat capacity of the X-ray tube 1001 … maximum of the gain G of the amplifier 1107 is preset by limitation of the S/N ratio of the fluoroscopic output image … In case of executing the radiographic exposure by attaching greater importance to the picture quality of the radiographic image, the iris area Q' and the camera gain G' are reduced and the mAs value Q' is contrarily increased. In case of executing the exposure by attaching greater importance to the reduction of the absorbed dose of the object 1004, the area Q' of the iris and the camera gain G' are increased and the mAs value Q' is contrarily reduced … slice shape of the simulated object shown in FIGS. 10A and 10B has an ellipse outline 401 and has therein two 50 circular areas 402 and 403 simulating the lungs which do not absorb and a circular area ” in the second column 10 paragraph, the fourth column 14 paragraph, the fourth column 21 paragraph, the first column 22 paragraph, the seventh column 33 paragraph, and the second column 34 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when the modulation condition provisional value is less than a first predetermined value, to set the gain of Eberhard et al. lower than the permissible maximum (i.e., the provisional) value of the gain in order to avoid having the gain exceed the permissible maximum value.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when the modulation condition provisional value is not less than the first predetermined value, to maintain both the mAs (i.e., tube current) value in the 90° view (i.e., AP) direction of Eberhard et al. unchanged and the gain of Eberhard et al. unchanged below the permissible maximum values and to decrease the mAs (i.e., tube current) value in the 0° view (i.e., LR) direction of Eberhard et al. in order to avoid having the tube current exceed the permissible maximum value.
	In regard to claim 6 which is dependent on claim 1, Eberhard et al. also disclose that the body thickness information is one of the positioning image data of the object and a body thickness measurement value of the object (e.g., “… the compressed breast thickness are determined by imaging system 10 …” in paragraph 21).
8 which is dependent on claim 1 in so far as understood, the apparatus of Eberhard et al. lacks an explicit description that the processing circuitry calculates the provisional value of the modulation condition for each of a plurality of slices based on the positioning image data, calculates an output value distribution of the data acquisition circuitry according to the provisional value of the modulation condition for each of the plurality of slices, specifies a slice having an output value not less than a second predetermined value from the plurality of slices, and sets the specified slice to the predetermined slice.  However, “modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see Fig. 10A and “… When the calculated radiation dose exceeds the limit radiation dose of the X-ray apparatus, the radiation dose control means uses a value stored in the limit store means as a radiation dose … the mAs value Q is defined as the product of the tube current of the X-ray tube 1001 and read time of one frame of the television camera 1009 at the time of the X-ray fluoroscopic exposure and is defined as the product of the tube current of the X-ray tube 1001 and exposing time at the time of the radiographic exposure … saturation monitoring means 2204 reads the setting values 3314 set by the automatic exposure control for fluoroscopy and determines whether all of the tube voltage V, the mAs value Q, the iris area Q, and the gain G are set to the permissible maximum values or not, that is, the fluoroscopic conditions are saturated or not. The maximum value of each of the tube voltage V and the mAs value Q is determined by heat capacity of the X-ray tube 1001 … maximum of the gain G of the amplifier 1107 is preset by limitation of the S/N ratio of the fluoroscopic output image … In case of executing the radiographic exposure by attaching greater importance to the picture quality of the radiographic image, the iris area Q' and the camera gain G' are reduced and the mAs value Q' is contrarily increased. In case of executing the exposure by attaching greater importance to the reduction of the absorbed dose of the object 1004, the area Q' of the iris and the camera gain G' are increased and the mAs value Q' is contrarily reduced … slice shape of the simulated ” in the second column 10 paragraph, the fourth column 14 paragraph, the fourth column 21 paragraph, the first column 22 paragraph, the seventh column 33 paragraph, and the second column 34 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention select a slice having a simulated output value not less than a third predetermined value from the plurality of slices of Eberhard et al. so as to have positioning image data with a signal to noise ratio sufficient to accurately calculate a slice shape of an ellipse outline (i.e., oblateness associated with an object body thickness).
	In regard to claim 9 which is dependent on claim 8 in so far as understood, the apparatus of Eberhard et al. lacks an explicit description that if the slice having the output value not less than the second predetermined value does not exist among the plurality of slices, the processing circuitry raises the provisional value of the gain.  However, “modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see “… the X-ray dose has to be properly set at each exposure angle and the image signal level has to be adjusted in order to maximally use the dynamic range of the detector according to the set X-ray dose …” in the eighth column 4 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to raise the gain of Eberhard et al. if the slice having the output value 
	In regard to claim 10 which is dependent on claim 1, the apparatus of Eberhard et al. lacks an explicit description that if the oblateness is not less than the first predetermined value, the processing circuitry decreases the provisional value of the modulation condition in the long axis direction in the predetermined slice until an output value of the data acquisition circuitry becomes not more than a second predetermined value.  However, “modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see Fig. 10A and “… When the calculated radiation dose exceeds the limit radiation dose of the X-ray apparatus, the radiation dose control means uses a value stored in the limit store means as a radiation dose … the mAs value Q is defined as the product of the tube current of the X-ray tube 1001 and read time of one frame of the television camera 1009 at the time of the X-ray fluoroscopic exposure and is defined as the product of the tube current of the X-ray tube 1001 and exposing time at the time of the radiographic exposure … saturation monitoring means 2204 reads the setting values 3314 set by the automatic exposure control for fluoroscopy and determines whether all of the tube voltage V, the mAs value Q, the iris area Q, and the gain G are set to the permissible maximum values or not, that is, the fluoroscopic conditions are saturated or not. The maximum value of each of the tube voltage V and the mAs value Q is determined by heat capacity of the X-ray tube 1001 … maximum of the gain G of the amplifier 1107 is preset by limitation of the S/N ratio of the fluoroscopic output image … In case of executing the radiographic exposure by attaching greater importance to the picture quality of the radiographic image, the iris area Q' and the camera gain G' are reduced and the mAs value Q' is contrarily increased. In case of executing the exposure by attaching greater importance to the reduction of the absorbed dose of the object 1004, the area Q' of the iris and the camera gain G' are increased and the mAs value Q' is contrarily reduced … slice shape of the simulated object shown in FIGS. 10A and 10B has an ” in the second column 10 paragraph, the fourth column 14 paragraph, the fourth column 21 paragraph, the first column 22 paragraph, the seventh column 33 paragraph, and the second column 34 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that if a slice shape of an ellipse outline (i.e., oblateness associated with an object body thickness) calculated based on the positioning image data is not less than the first predetermined value, to decrease the mAs (i.e., provisional value of the modulation condition) value in the 0° view (i.e., long axis) direction of Eberhard et al. until the output value of the data acquisition circuitry becomes not more than a second predetermined value in order to avoid having the tube current exceed the permissible maximum value.
	In regard to claim 11 which is dependent on claim 1, the apparatus of Eberhard et al. lacks an explicit description that if the oblateness is not less than the first predetermined value, the processing circuitry decreases the provisional value of the modulation condition in the long axis direction of the object in the predetermined slice up to the provisional value of the modulation condition in a short axis direction of the object.  However, “modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see Fig. 10A and “… When the calculated radiation dose exceeds the limit radiation dose of the X-ray apparatus, the radiation dose control means uses a value stored in the limit ” in the second column 10 paragraph, the fourth column 14 paragraph, the fourth column 21 paragraph, the first column 22 paragraph, the seventh column 33 paragraph, and the second column 34 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that if a slice shape of an ellipse outline (i.e., oblateness associated with an object body thickness) calculated based on the i.e., provisional value of the modulation condition) value in the 0° view (i.e., long axis) direction of Eberhard et al. up to the provisional value of the modulation condition in a short axis direction of the object in order to avoid having the tube current exceed the permissible maximum value.
	In regard to claim 13 which is dependent on claim 6, Eberhard et al. also disclose a high voltage generator that adjusts a tube voltage and the tube current to the X-ray tube (e.g., “… Control mechanism 28 includes a radiation controller 30 that provides power and timing signals to radiation source 14 …” in paragraph 16); and gantry control circuitry that controls the high voltage generator to execute positioning scan to position the object (e.g., “… Control mechanism 28 includes … a motor controller 32 that controls the respective positioning speed and position of radiation source 14 and detector array 16 …” in paragraph 16), wherein the processing circuitry reconstructs a positioning image based on the detection data acquired by the data acquisition circuitry in the positioning scan (e.g., “… the compressed breast thickness are determined by imaging system 10 … a plurality of views may be acquired prior to modifying at least one parameter …” in paragraphs 21 and 37).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the thickness is determined by the imaging system 10 of Eberhard et al. by a reconstruction using the plurality of views acquired prior to modifying at least one parameter based on the determined thickness.
	In regard to claim 14 which is dependent on claim 1 in so far as understood, Eberhard et al. also disclose that the processing circuitry calculates the provisional value of the modulation condition for each of a plurality of slices based on the body e.g., “… adjusting 64 at least one parameter of an image acquisition process based on the determined thickness also includes adjusting a radiation control parameter. In one embodiment, the radiation source … current … can be modified in each view to appropriately manage the dose … an angular range, such as, but not limited to 60 degrees and 90 degrees …” in paragraphs 26 and 36).  The apparatus of Eberhard et al. lacks an explicit description that if a slice where the data acquisition circuitry overflows exists among the plurality of slices under the provisional value of the modulation condition, decreases the provisional value of the modulation condition in the long axis direction of the object while maintaining the gain of the data acquisition circuitry.  However, “modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see “… the X-ray dose has to be properly set at each exposure angle and the image signal level has to be adjusted in order to maximally use the dynamic range of the detector according to the set X-ray dose …” in the eighth column 4 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to decrease the provisional value of the modulation condition in a long axis direction of the object while maintaining the gain of the data acquisition circuitry of Eberhard et al., in order to maximally use the dynamic range of the detector.
	In regard to claim 16, Eberhard et al. disclose an X-ray computed tomography apparatus comprising:
(a) an X-ray detector that detects X-rays emitted by an X-ray tube and transmitted through an object and outputs an electrical signal concerning the detected X-rays (e.g., “… each pixel of detector array 16 produces an electronic signal that represents the intensity, after attenuation by object 12, of an x-ray beam impinging on the pixel of detector array 16 … For ” in paragraphs 13 and 25);
(b) data acquisition circuitry that amplifies the electrical signal by a variable gain and acquires detection data based on the amplified electrical signal (e.g., “… adjusting 64 at least one parameter of an image acquisition process based on the determined thickness also includes adjusting a data acquisition parameter, such as, but not limited to, adjusting detector 16 gain … electronic gain can be increased to facilitate managing noise in low dose acquisitions. In one embodiment the gain can be adjusted automatically by control mechanism 28 as a function of the compressed thickness and exposure technique …” in paragraphs 28 and 31); and
(c) processing circuitry that decides the gain and a modulation condition of a tube current in a directional modulation scan based on body thickness information of the object (e.g., “… operation of radiation source 14 is governed by a control mechanism 28 of imaging system 10 … adjusting 64 at least one parameter of an image acquisition process based on the determined thickness also includes adjusting a radiation control parameter. In one embodiment, the radiation source voltage, current, or the exposure time can be modified in each view to appropriately manage the dose … gain can be adjusted automatically by control mechanism 28 as a function of the compressed thickness and exposure technique …” in paragraphs 16, 26, and 31).
The apparatus of Eberhard et al. lacks an explicit description that the processing circuitry calculates an oblateness of the object as defined by a ratio of object body thicknesses, water equivalent thicknesses, or tube current values in the long axis direction and a short axis direction of the object in a predetermined slice based on positioning image data, if the oblateness is not less than a first predetermined value, modified in each view to appropriately manage the dose” techniques are well known in the art (e.g., see “… acquisition of scout data … modulation index α and phase φ are a function of the patient attenuation ratio and are calculated as follows: if min0(z) > min90(z), then                 
                    α
                    =
                    f
                    
                        
                            
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            90
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                            
                        
                    
                
             φ = 0 if min0(z) < min90(z), then                 
                    α
                    =
                    f
                    
                        
                            
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            90
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            z
                                        
                                    
                                
                            
                        
                    
                
             φ = π. A table of modulation indices (α) vs attenuation ratios can be generated empirically to produce a small known amount of noise increase in the image (i.e., 5%). As the patient attenuation ratio increases, the image noise decreases, and thus the % modulation can be increased to further decrease patient dose without exceeding the 5% image noise limit. The table is fixed and need be computed only once and is provided as part of the system software …” in the last column 5 paragraph to the last column 6 paragraph of Toth and “… controlling radiation dose of X-rays just after fluoroscopic exposure on the basis of image level of a predetermined area in an X-ray image acquired just before … When the calculated radiation dose exceeds the limit radiation dose of the X-ray apparatus, the radiation dose control means uses a value stored in the limit store means as a radiation dose … the mAs value Q is defined as the product of the tube current of the X-ray tube 1001 and read time of one frame of the television camera 1009 at the time of the X-ray fluoroscopic exposure and is defined as the product of the tube current of the X-ray tube 1001 and exposing time at the time of the radiographic exposure … saturation monitoring means 2204 reads the setting values 3314 set by the automatic exposure control for fluoroscopy and determines whether all of the tube voltage V, the mAs value Q, the iris area Q, and the gain G are set to the permissible maximum values or not, that is, the fluoroscopic conditions are saturated or not. The maximum value of each of the tube voltage V and the mAs value Q is determined by heat capacity of the X-ray tube 1001 … maximum of the gain G of the amplifier 1107 is ” in Fig. 10A, the eleventh column 5 paragraph, the second column 10 paragraph, the fourth column 14 paragraph, the fourth column 21 paragraph, the first column 22 paragraph, and the seventh column 33 paragraph to the second column 34 paragraph of Baba et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that if a patient attenuation ratio (i.e., oblateness as defined by an object body thicknesses ratio) calculated based on the positioning image (i.e., x-ray attenuation image) data is not less than a first predetermined value, to decrease the mAs (i.e., provisional value of the modulation condition) value in the 0° view (i.e., long axis) direction of Eberhard et al. in order to avoid having the tube current exceed the  et al. lower than the permissible maximum (i.e., the provisional) value of the gain, in order to avoid having the gain exceed the permissible maximum value if the oblateness is less than the first predetermined value.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 9 December 2020 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is not disclosed or suggested by the combination of Eberhard et al. and Baba et al. and cannot be obtained from the combination of these cited prior art because there is no mention in either cited prior art of the processing circuitry of claim 1 which calculates oblateness and decreases provisional values of the modulation condition and gain based upon the calculated oblateness.  Examiner respectfully disagrees.  The specification (e.g., see “… oblateness of the object represents the object shape in the slice as an index …” on pg. 14, line 27+) serves as a glossary (MPEP § 2111.01) for the claim term “oblateness”.  In regard to object shape, Baba et al. teach an ellipse as an exemplary object shape in the slice (e.g., see 
    PNG
    media_image2.png
    1073
    1697
    media_image2.png
    Greyscale
), wherein the “RELATIVE VALUE” at X-ray tube rotation angle of 0° in 
    PNG
    media_image1.png
    728
    1599
    media_image1.png
    Greyscale
 represents the object shape in the slice as an index that has an oblateness of 1 (relative value units) when the ellipse’s major axis is equal to the minor axis (for a circle) and an oblateness greater than 1 (relative value units) when the ellipse’s major axis is greater than the minor axis (e.g., see “… line 501 in FIG. 11A shows the X-ray dose which is displayed in such a manner that radiographic exposure to the object of FIGS. 10A and 10B is simulated every 10 by a rotation of the X-ray source in FIG. 10, the distribution result of the X-ray dose when the radiographic exposure with the X-ray dose inproportional to the square root of the X-ray transmitted rate … Since the object is symmetrical, the data is almost symmetrical with respect to angles of multiples of 90 …” in the last the X-ray transmitted rate” is exp{-µ·Li(x,y,z)} (e.g., see Eq. 18 and wherein “… µ(V) is a function of an X-ray absorption coefficient of the object …” in the first column 19 paragraph) that is determined by “an X-ray image acquired just before when operation is shifted from X-ray fluoroscopic exposure” (e.g., see “… According to the fundamental feature of the invention, the main object is realized by an X-ray apparatus having means for controlling radiation dose of X-rays just after fluoroscopic exposure on the basis of image level of a predetermined area in an X-ray image acquired just before when operation is shifted from X-ray fluoroscopic exposure to X-ray radiographic exposure or during a series of fluoroscopic exposures …” in the eleventh column 5 paragraph).  Baba et al. also teach processing circuitry which decides the gain and a tube current so that the gain is maintained at a highest possible value in order to maximally use the limited dynamic range (e.g., see “… dynamic range of an analog to digital (AD) converter for converting the X-ray image into digital signals can be maximally used … When the calculated radiation dose exceeds the limit radiation dose of the X-ray apparatus, the radiation dose control means uses a value stored in the limit store means as a radiation dose … since the output level control means controls incident dose and/or the signal amplification factor so that the analog signal before being digitized in the imaging means is equal to or lower than a predetermined level on the basis of the maximum image level of the predetermined area in the X-ray image, the limited dynamic range of the detector can be maximally used in the radiographic exposure at each angle  …” in the first column 5 paragraph and the second and fifth column 10 paragraphs).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that if a slice shape of an ellipse outline (i.e., oblateness associated with an object body thickness) calculated based on the positioning image data is not less than a first predetermined value, to decrease the mAs (i.e., provisional i.e., long axis) direction of Eberhard et al. in order to avoid having the tube current exceed the permissible maximum value.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the gain of Eberhard et al. lower than the permissible maximum (i.e., the provisional) value of the gain, in order to avoid having the gain exceed the permissible maximum value if the oblateness is less than the first predetermined value.  Therefore the cited prior art teaches or suggests processing circuitry that calculates oblateness (of X-ray dose in relative value units) and changes modulation condition and gain provisional values based upon the calculated oblateness so as to avoid exceeding the permissible maximum values of the tube current and gain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884